NUMBER 13-03-443-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG 
                                                                                                                      

WILLIAM LUND, SCOTT FRENCH,
PALMS MUSTANG ISLAND, LP. 
AND WILLIAM LUND, L.L.C.                                                      Appellants,

v.

PALMS AT WATERS EDGE, LTD.,
TRAVIC INC., WYLIE A. EATON, 
AND MARY LOU EATON,                                                           Appellees.
                                                                                                                                       

On appeal from the County Court at Law No. 1 
of Nueces County, Texas.
                                                                                                                      

MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Hinojosa and Yañez  
Per Curiam Memorandum Opinion 

          This is an appeal from a no-evidence summary judgment.  Appellees, The Palms
at Waters Edge, Ltd., Travic, Inc., Wylie Eaton, and Mary Louise Eaton, have filed an
unopposed motion to dismiss this appeal for want of jurisdiction.  We grant this motion and
dismiss the appeal.  
          We have no jurisdiction to hear an appeal from a judgment that is not final.
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  A judgment is final if it
disposes of all pending parties and claims in the record.  Guajardo v. Conwell, 46 S.W.3d
862, 863-64 (Tex. 2001) (per curiam).  In cases in which only one final and appealable
judgment can be rendered, a judgment issued without a conventional trial is final for
purposes of appeal if and only if either it actually disposes of all claims and parties then
before the court, regardless of its language, or it states with unmistakable clarity that it is
a final judgment.  Lehmann, 39 S.W.3d at 204; Parks v. Dewitt County Elec. Coop., Inc.,
112 S.W.3d 157, 161 (Tex. App.–Corpus Christi 2003, no pet.). 
          According to appellees, the judgment at issue does not address appellees’
counterclaims against appellants, William Lund, Scott French, Palms Mustang Island, L.P.,
and William Lund, L.L.C.   Further, according to appellants, the judgment at issue does not
address all of appellants’ causes of action against appellees.  
          The resolution of these issues requires more than the disposition of perfunctory
issues that can be procedurally cured by the trial court entering a clarifying order.  See
Garcia v. Commissioners Court of Cameron County, 101 S.W.3d 778, 786 (Tex.
App.–Corpus Christi 2003, no pet.). Accordingly, we grant appellees’ motion and dismiss
the appeal for want of jurisdiction.  Any pending motions are denied as moot.
 
                                                                                      PER CURIAM
 
Memorandum opinion delivered and filed
this 28th day of April, 2005.